—In an action to recover damages for personal injuries, the plaintiff appeals from an order of the Supreme Court, Suffolk County (Dunn, J.), dated June 17, 2002, which granted the motion of the defendant Town of Babylon pursuant to CPLR 3042 (d) to dismiss the complaint insofar as asserted against it.
Ordered that the order is affirmed, with costs.
The record establishes that the plaintiff’s repeated failure to comply with the respondent’s demand for a verified bill of *250particulars was willful. Accordingly, the Supreme Court properly exercised its discretion in granting the respondent’s motion to dismiss the complaint insofar as asserted against it (see CPLR 3042 [d]). Florio, J.P., S. Miller, Friedmann, Adams and Rivera, JJ., concur.